Citation Nr: 0726551	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back pain with arthralgia (diagnosed as degenerative 
spondylosis and bilateral sacroiliitis).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
conversion reaction (also claimed as a mental condition).

3.  Entitlement to an increased evaluation for 
osteochondritis dessicans, post operative with marked left 
knee disability and involvement of muscle group XIII, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 40 percent 
evaluation for osteochondritis dessicans, postoperative with 
marked left knee disability and involvement of muscle group 
XIII.  The RO also reopened both the veteran's claims of 
service connection for conversion reaction and low back pain 
with arthralgia, but denied both on the merits.  

In April 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
reopening the claim of entitlement to service connection for 
low back pain with arthralgia in a November 2001 decision.  
The veteran did not appeal the decision.

2.  Since the prior November 2001 rating decision which 
denied reopening the claim for service connection for low 
back pain with arthralgia, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
been presented.  

3.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for nervousness in a July 
1963 rating decision.  The veteran did not appeal the 
decision.  

4.  Since the prior July 1963 rating decision which denied 
service connection for nervousness, evidence that relates to 
an unestablished fact necessary to substantiate the claim has 
not been presented or secured.

5.  The veteran's low back pain with arthralgia (diagnosed as 
degenerative spondylosis and bilateral sacroiliitis) is at 
least as likely as not related to service.

6.  Osteochondritis dessicans, post operative with marked 
left knee disability and involvement of muscle group XIII, is 
manifested by postoperative degenerative changes, moderately 
severe functional loss and functional impairment, and flare-
ups additionally limited by pain, fatigue, and weakness 
secondary to repetitive use.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied reopening 
the claim of entitlement to service connection for low back 
pain with arthralgia is final.  Evidence submitted since that 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

2.  The July 1963 rating decision that denied entitlement to 
service connection for nervousness is final.  Evidence 
submitted since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

3.  Giving the benefit of the doubt to the veteran, low back 
pain with arthralgia (diagnosed as degenerative spondylosis 
and bilateral sacroiliitis) is related to active service.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

4.  The criteria for a rating in excess of 40 percent for 
osteochondritis dessicans, post operative with marked left 
knee disability and involvement of muscle group XIII, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 
4.56, 4.59, 4.73, Diagnostic Code 5313 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks to reopen his claims for entitlement to 
service connection for low back pain with arthralgia and a 
conversion reaction, previously claimed as nervousness.

The veteran's claim for low back pain with arthralgia was 
initially denied in a July 1963 rating decision.  Thereafter, 
in a September 1979 Board decision, low back pain with 
arthralgia was denied because there was no evidence of a 
chronic low back disorder in service, during the presumptive 
one year period, or for many years thereafter.  The Board 
determined there was not an etiological relationship relating 
the veteran's back disability to his active service.  In 
November 2001, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for low back pain with arthralgia.  
The RO notified the veteran of this decision, and the veteran 
did not file a notice of disagreement.  Consequently, the 
November 2001 decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

The veteran's claim for conversion reaction, previously 
claimed as nervousness, was denied in a July 1963 rating 
decision.  The RO noted that the veteran was hospitalized 
from May 1962 to June 1962 with a diagnosis of conversion 
reaction, but denied the claim as there was no evidence of a 
psychiatric disability during military service.  The RO 
notified the veteran of this decision, and the veteran did 
not file a notice of disagreement.  Consequently, the July 
1963 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.



A.  Low Back Pain with Arthralgia

At the time of the November 2001 decision, the evidence of 
record consisted of VA outpatient treatment records showing 
no treatment for a low back condition.  Evidence received 
since the November 2001 decision includes VA outpatient 
treatment records which reflect continuing treatment for a 
low back condition, a November 1969 letter from Dr. R. 
stating that the veteran was treated for a back disorder 
between 1956 and 1960, and a May 2006 VA examination, which 
states that the veteran's current low back condition is at 
least as likely as not related to the veteran's military 
service.  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for low back pain with 
arthralgia.  Specifically, the May 2006 VA examination 
relates to an unestablished fact necessary to substantiate 
the claim, which is whether the current back disability is 
attributable to the veteran's service.  This evidentiary 
item, in conjunction with the veteran's service medical 
records and post service treatment records, warrants 
reconsideration of whether the low back disability is of 
inservice onset.  Therefore, the claim is reopened and will 
be considered on the merits as discussed below.

B.  Conversion Reaction

At the time of the July 1963 rating decision, the RO 
considered service medical records, which did not show a 
psychiatric condition, and 1962 VA outpatient treatment 
records which showed admission for a conversion reaction due 
to the veteran's current work situation.  The RO explained 
that the medical evidence of record did not show a 
psychiatric disability during the veteran's service.  The 
veteran was notified of the denial in a July 1963 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Since the July 1963 rating decision, there is no medical 
evidence showing a diagnosis of a conversion reaction.  A 
February 2003 VA treatment record shows a complaint of memory 
problems; however, there is no evidence to show that the 
veteran currently has a psychiatric diagnosis or that any 
diagnosis is related to service.  As previously noted, there 
is no evidence after the 1962 VA outpatient treatment records 
of a psychiatric diagnosis.  As the new evidence fails to 
raise a reasonable possibility of substantiating the claim, 
the claim remains final and is not reopened.  38 C.F.R. 
§ 3.156(a).  

The Board recognizes the veteran's belief that he is entitled 
to service connection for a conversion reaction due to his 
experience in service.  Additionally, the Board notes the 
veteran's argument that he has a current psychiatric 
diagnosis due to gonorrhea that he had in service.  
Nevertheless, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
any current disability and his active military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  Furthermore, 
there is no current diagnosis of a psychiatric condition, to 
include a conversion reaction.  Though the Board is not 
adjudicating the issue of service connection, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the July 
1963 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and, thus, cannot 
constitute new and material evidence to reopen the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen the claim is denied.

Service Connection for Low Back Pain with Arthralgia

The veteran seeks service connection for low back pain with 
arthralgia.  The veteran testified during the April 2007 
hearing that he carried heavy equipment in service and 
shortly after discharge from service, he started receiving 
treatment for his low back condition.  The veteran asserts 
that service connection is warranted for his low back 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If certain chronic diseases 
(arthritis) are manifested to a compensable degree within one 
year following a veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
injury or disease and competent medical evidence of a nexus 
between the current disability and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the evidence of record shows that service 
connection for low back pain with arthralgia is warranted.  
Service medical records show that in June 1956, the veteran 
had dorsacolumbar back pain; however, clinical evaluation of 
the spine upon separation was normal.  In a November 1969 
private medical statement, Dr. R. stated that the veteran was 
treated between 1956 and 1960 for some type of back disorder, 
specific details lacking due to the loss of records.  
Therefore, there is evidence of treatment for a back disorder 
in service and shortly thereafter service.  

There is also continuity of treatment for a back condition 
after 1960, as evidenced by numerous medical treatment 
records.  Though these records are unclear as to whether the 
veteran's condition was due to ankylosing spondylitis, 
rheumatoid arthritis, or Reiter's Syndrome, these records 
reflect ongoing complaints and treatment for low back pain.  
A June 1963 VA examination showed no evidence of a back 
disorder, but x-rays showed a neural arch defect, congenital.  
A 1967 VA treatment record reflects an assessment of 
arthralgias and arthritis, etiology unknown, and a December 
1968 VA examination shows a diagnosis of lumbosacral strain, 
chronic.  A September 1968 letter from Dr. B. notes possible 
diagnoses of Reiter's disease and ankylosing spondylitis, and 
a September 1968 letter from Dr. M. shows an assessment of 
rheumatoid spondylitis.  May 1976 x-rays show ankylosing 
spondylitis, and a March 1978 x-ray of the lumbosacral spine 
indicates advanced obliteration of both sacroiliac joints due 
to erosive arthritis.  Current VA outpatient treatment 
records continue to reflect ongoing complaints of back pain, 
and x-rays show moderate spondylosis of the lumbar spine with 
moderate size marginal spurs at L4-L5, mild spondylosis from 
T12 to S1; mild degenerative facet joints L4-L5 and L5-S1 
bilaterally; and bilateral sacroilitis.  Thus, there has been 
continuity of a low back disability from service to the 
initial post-service findings of a low back disability.

In May 2006, the veteran was afforded a VA examination.  The 
VA examiner noted that the veteran had moderate spondylosis 
of the lumbar spine with marginal spurs at lumbar 4-5, mild 
spondylosis from thoracic 12 to sacral 1, mild degenerative 
facet joints at lumbar 4-5 and lumbar 5 to sacral 1; and 
bilateral sacroiliitis.  The examiner indicated that the 
veteran was seen during service for mild back strain in June 
1956, and that he complained of back pain of the left dorsal 
lumbar area and was treated symptomatically.  Upon a review 
of the claims file, the examiner opined that the degenerative 
spondylosis and bilateral sacroiliitis noted on current x-
rays are chronic and at least as likely as not related to the 
military.

The Board finds there is evidence during the veteran's 
service of a complaint of back pain, evidence immediately 
after service onwards showing various diagnoses for the low 
back pain, and a May 2006 VA examiner's opinion finding that 
it is at least as likely as not that the current diagnoses 
are related to service.  The VA examiner's opinion is highly 
probative as it is supported by objective evidence of record.  
Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by 
examiners based on a review of all the evidence on file is 
considered to be an important factor in reaching an informed 
opinion, whereas opinions based on assumptions not supported 
by the service medical records or other objective medical 
evidence is of little probative value).  Given the 
aforementioned, the Board finds that all doubt is resolved in 
the veteran's favor and that the requirements for service 
connection are met.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert, 1 
Vet. App. at 53-56.  Given the facts of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the appeal of entitlement to service 
connection for low back pain with arthralgia (diagnosed as 
degenerative spondylosis and bilateral sacroiliitis) is 
allowed.  

Increased Rating for Left Knee Disability

The veteran seeks an increased rating for osteochondritis 
dessicans, post operative with marked left knee disability 
and involvement of muscle group XIII, currently evaluated as 
40 percent disabling.  He contends that his disability is 
worse than the current evaluation contemplates.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  Under the 
current version of the rating criteria, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damages shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56.  

Moderate disability of muscles-(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaints.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile, through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, pertaining to 
muscle group XIII, extension of hip and flexion of knee, 
impairment of these muscles are rated 0 percent disabling 
when slight, 10 percent disabling when moderate, 30 percent 
disabling when moderately severe, and 40 percent disabling 
when severe.  

In the present appeal, a rating in excess of 40 percent is 
not warranted for osteochondritis dessicans, post operative 
with marked left knee disability and involvement of muscle 
group XIII.  The veteran is currently receiving the maximum 
evaluation under Diagnostic Code 5313.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313.  March 2005 x-rays show proliferative 
bone growth present in the proximal tibia which could 
represent osteosarcoma, and June 2005 x-rays of the left knee 
show postoperative degenerative changes.  A May 2006 VA 
examination showed that the veteran was status post several 
surgeries for the left knee for chondromalacia patellae and 
osteochondritis dissecans, with weakness and atrophy of left 
quadriceps muscle.  Functional loss and functional impairment 
were moderately severe, with instability on a regular basis.  
Joint function was additionally limited by pain, fatigue, and 
weakness secondary to repetitive use and flare ups.  
Functional loss was estimated as moderately severe to severe 
by 75 to 100 percent.  Thus, while the Board notes that the 
veteran's osteochondritis dessicans is severe disabling, 
there is not a higher rating available to the veteran under 
Diagnostic Code 5313.  38 C.F.R. § 4.73, Diagnostic Code 
5313.

The Board has also considered rating the veteran under other 
applicable diagnostic codes.  However, since the veteran's 
disability directly affects Muscle Group XIII, there is no 
other muscle group diagnostic code under which a higher 
schedular evaluation is available.  Additionally, clinical 
findings reveal that the veteran flexes to 80 degrees and 
extends to zero degrees; thus, a higher rating in this regard 
is not warranted.  See generally 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2006).  Finally, the Board 
also has not identified any neurological symptoms which would 
warrant a separate rating under a different diagnostic code, 
nor are the scars painful or disfiguring such that a separate 
rating is warranted.  See generally 38 C.F.R. §§ 4.118 and 
4.124a.

An extraschedular evaluation has been considered under 
38 C.F.R. § 3.321(b)(1); however, there is no evidence that 
the veteran's muscular impairment of the left knee has 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.

For these reasons, a rating in excess of 40 percent is not 
warranted for osteochondritis dessicans, post operative with 
marked left knee disability and involvement of muscle group 
XIII.  In summary, and for the reasons and bases set forth 
above, the Board finds the veteran is not entitled to an 
evaluation in excess of 40 percent for his service-connected 
osteochondritis dessicans, post operative with marked left 
knee disability and involvement of muscle group XIII, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Given the fully favorable decision discussed below in regards 
to the veteran's claim for low back pain with arthralgia, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2003 and December 2006 letters 
sent to the veteran.  In the letters, the veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that his disability is worse than the current evaluation 
contemplated.  VA also informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The Board notes that while the veteran 
received notification in the September 2003 VCAA letter of 
what constitutes new and material evidence, the letter did 
not comply with the Kent ruling.  In a July 2003 personal 
statement, the veteran demonstrated his affirmative 
understanding, i.e., he had actual knowledge of what was 
necessary to substantiate his claim by stating that his 
mental condition was now caused by gonorrhea, which was not 
previously of record.  Thus, the purpose of the notice, to 
ensure that he as a claimant had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated because the veteran had actual knowledge of what 
was necessary to substantiate his claim prior to the Board's 
consideration of the matter, ensuring the essential fairness 
of the adjudication.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Velez v. West, 11 Vet. App. 148, 157 
(1998) (holding that actual knowledge by the veteran cures 
defect in notice).  Therefore, the Board finds any deficiency 
with respect to the notice letters to be harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from 
February 1976 to August 2005, and private treatment records 
from September 1967 to November 1969.  The veteran was also 
provided an examination in connection with his claim for an 
increased rating.

VA has not provided the veteran with an examination in 
connection with his claim for service connection for 
conversion reaction; however, the Board finds that VA was not 
under an obligation to have the veteran examined for his 
claim.  The veteran has not brought forth new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been presented, the claim of 
service connection for low back pain with arthralgia is 
reopened.  

Service connection for low back pain with arthralgia 
(diagnosed as degenerative spondylosis and bilateral 
sacroiliitis) is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

New and material evidence having not been presented to reopen 
a claim of entitlement to service connection for conversion 
reaction (also claimed as a mental condition), the claim is 
denied.

An evaluation in excess of 40 percent for osteochondritis 
dessicans, post operative with marked left knee disability, 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


